--------------------------------------------------------------------------------

Exhibit 10.67




FAR EAST ENERGY CORPORATION


AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


Far East Energy Corporation (the "Company") and John C. Mihm ("Optionee") hereby
agree to amend and restate the stock option agreement previously entered into
between the Company and Optionee on May 24, 2004, a copy of which is attached
hereto (the "Original Option Agreement").
 




General Information



 
Name:
John C. Mihm
       
Award Date:
May 24, 2004
       
Options Subject to this Agreement
400,000
       
Exercise Price for the Options:
$2.00
       
Expiration Date:
May 24, 2014



 
 

--------------------------------------------------------------------------------

 
 
FAR EAST ENERGY CORPORATION
AMENDED AND RESTATED
NON-QUALIFIED STOCK OPTION AGREEMENT


THIS AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement")
is made and entered into as of this 14th day of January, 2009, by and between
Far East Energy Corporation, a Nevada corporation (the "Company"), and John C.
Mihm ("Optionee").


WHEREAS, the Company and Optionee previously entered into a Stock Option
Agreement (the "Original Option Agreement") dated as of May 24, 2004 setting
forth the grant of options to purchase 400,000 shares of common stock of the
Company, par value $0.001 per share (the "Common Stock");


WHEREAS, the Company and Optionee desire to extend expiration of the Exercise
Period for the Options under the Original Option Agreement from May 24, 2009 to
May 24, 2014; and


WHEREAS, by executing this Agreement, the Company and Optionee desire to amend,
replace and supersede the Original Option Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound, it is agreed as
follows:


 
1.
Non-Qualified Stock Option to Purchase Shares.



(a)           Number of Option Shares and Option Price.  The Company granted to
Optionee a non-qualified stock option (the "Option"), to purchase up to 400,000
shares of the Company's Common Stock (the "Option Shares"), at an exercise price
of $2.00 per share ("Option Price").


(b)           Exercise Period.  The Option shall be exercisable, in whole or in
part, subject to the vesting schedule and other terms set forth in this
Agreement, until May 24, 2014 (the "Exercise Period").


(c)           Vesting Schedule.  As of the date of this Agreement, the Option is
fully (100% vested).


2.            Manner of Exercise and Terms of Payment.  The Option may be
exercised in whole or in part, subject to the limitations set forth in this
Agreement, upon delivery to the Company of timely written notice of exercise,
accompanied by full payment of the Option Price for the Option Shares with
respect to which the Option is exercised.  The Option Price may be paid by
delivering a certified check or wire transfer of immediately available funds to
the order of the Company.  The person entitled to the shares so purchased shall
be treated for all purposes as the holder of such shares as of the close of
business on the date of exercise and certificates for the shares of stock so
purchased shall be delivered to the person so entitled within a reasonable time,
not exceeding thirty (30) days, after such exercise.


3.             Rights as Stockholder.  Optionee or a permitted transferee of the
Option shall have no rights as a stockholder of the Company with respect to any
shares of Common Stock subject to such Option prior to his or her exercise of
the Option.


4.             Adjustment of Purchase Price and Number of Shares.  The number
and kind of securities purchasable upon the exercise of this Option and the
Option Price shall be subject to adjustment from time to time, as provided in
Schedule A attached hereto.


5.             Investment Representation.  Optionee represents and warrants to
the Company that Optionee is acquiring this Option and the Option Shares for
Optionee's own account for the purpose of investment and not with a view toward
resale or other distribution thereof in violation of the Securities Act of 1933,
as amended ("1933 Act").  Optionee acknowledges that the effect of the
representations and warranties is that the economic risk of any investment in
the Option and Option Shares must be borne by the Optionee for an

 
 

--------------------------------------------------------------------------------

 

indefinite period of time.  This representation and warranty shall be deemed to
be a continuing representation and warranty and shall be in full force and
effect upon such exercise of the Option granted hereby.


6.             Exercisability.  The Option shall be exercisable only by
Optionee, subject to the terms herein, during his lifetime or by his assigns,
heirs, executors or administrators, as the case may be.  The Option granted
hereunder and the Option Shares underlying the Option may only be assigned in
compliance with Section 7 herein and applicable securities laws.


7.             Non-Transferability.  Optionee recognizes that the Option Shares
received pursuant to this Agreement will be subject to various restrictions on
sale and/or transfer, including but not limited to, the restrictions imposed by
Rule 144 under the 1933 Act.  Notwithstanding any rights that Optionee may
possess under the 1933 Act and any applicable state securities laws, Optionee
hereby agrees that he or she shall not be entitled, and the Company shall be
under no obligation, to remove the resale restriction from this
Option.  Optionee additionally agrees that the Company is under no obligation to
remove the resale restriction from any number of Option Shares exceeding ten
percent (10%) of the average weekly trading volume in the Company's securities
during the ninety (90) days preceding the intended sale.


 
8.
Miscellaneous.



(a)           Termination of Other Agreements.  This Agreement sets forth the
entire understanding of the parties hereto with respect to the Option and Option
Shares, and supercedes all prior arrangements or understandings among the
parties regarding such matters.


(b)            Notices.  Any notices required hereunder shall be deemed to be
given upon the earlier of the date when received at, or (i) the third business
day after the date when sent by certified or registered mail, (ii) the next
business day after the date sent by guaranteed overnight courier, or (iii) the
date sent by telecopier or delivered by hand, in each case, to the addresses set
forth below:


 
If to the Company:
Far East Energy Corporation

363 N. Sam Houston Parkway East
Suite 380
Houston, TX 77060
Attention:  Michael R. McElwrath


 
With copies to:
Baker & McKenzie LLP

2300 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Attn: W. Crews Lott


 
If to the Optionee:
John C. Mihm

1824 Glynnwood Dr.
Bartlesville, OK 74006


or to such other addresses as the parties may specify in writing.


(c)           Amendments and Waivers.  The provisions of this Agreement may be
amended or terminated unless in a writing signed by the Optionee and the
Company.


(d)           Binding Effect.  This Agreement will bind and inure to the benefit
of the respective successors (including any successor resulting from a merger or
similar reorganization), assigns, heirs, and personal representatives of the
parties hereto.


(e)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.  Venue shall lie
only in the State and Federal

 
 

--------------------------------------------------------------------------------

 

Courts in and for the County of Harris, Texas as to all disputes arising under
this Agreement, and such venue is hereby consented to by the parties hereto.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original instrument and
to be effective as of the date first written above.  Each such copy shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.


(g)           Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to one gender include
all genders, (c) "or" has the inclusive meaning frequently identified with the
phrase "and/or" and (d) "including" has the inclusive meaning frequently
identified with the phrase "but not limited to."  The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of the Agreement or the interpretation
thereof in any respect.


IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.


FAR EAST ENERGY CORPORATION
OPTIONEE
       
/s/ Michael R. McElwrath
/s/ John C. Mihm
Michael R. McElwrath
John C. Mihm
Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Adjustment of Purchase Price and Number of Shares


1.             Adjustment.  The number and kind of securities purchasable upon
the exercise of this Option and the Option Price shall be subject to adjustment
from time to time upon the happening of certain events as follows:


(a)           Reclassification, Consolidation or Merger.  At any time while this
Option remains outstanding and unexpired, in case of (i) any reclassification or
change of outstanding securities issuable upon exercise of this Option (other
than a change in par value, or from par value to no par value per share, or from
no par value per share to par value or as a result of a subdivision or
combination of outstanding securities issuable upon the exercise of this
Option), (ii) any consolidation or merger of the Company with or into another
corporation (other than a merger with another corporation in which the Company
is a continuing corporation and which does not result in any reclassification or
change, other than a change in par value, or from par value to no par value per
share, or from no par value per share to par value, or as a result of a
subdivision or combination of outstanding securities issuable upon the exercise
of this Option), or (iii) any sale or transfer to another corporation of the
property of the Company as an entirety or substantially as an entirety, the
Company, or such successor or purchasing corporation, as the case may be, shall
without payment of any additional consideration therefor, execute a new Option
providing that the holder of this Option shall have the right to exercise such
new Option (upon terms not less favorable to the holder than those then
applicable to this Option) and to receive upon such exercise, in lieu of each
share of Common Stock theretofore issuable upon exercise of this Option, the
kind and amount of shares of stock, other securities, money or property
receivable upon such reclassification, change, consolidation, merger, sale or
transfer.  Such new Option shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 1 of Schedule A.  The provisions of this subsection 1(a) shall similarly
apply to successive reclassifications, changes, consolidations, mergers, sales
and transfers.


(b)           Subdivision or Combination of Shares.  If the Company at any time
while this Option remains outstanding and unexpired, shall subdivide or combine
its capital stock, the Option Price shall be proportionately reduced, in case of
subdivision of such shares, as of the effective date of such subdivision, or, if
the Company shall take a record of holders of its capital stock for the purpose
of so subdividing, as of such record date, whichever is earlier, or shall be
proportionately increased, in the case of combination of such shares, as of the
effective date of such combination, or, if the Company shall take a record of
holders of its capital stock for the purpose of so combining, as of such record
date, whichever is earlier.


(c)           Stock Dividends.  If the Company at any time while this Option is
outstanding and unexpired shall pay a dividend in shares of, or make other
distribution of shares of, its capital stock, then the Option Price shall be
adjusted, as of the date the Company shall take a record of the holders of its
capital stock for the purpose of receiving such dividend or other distribution
(or if no such record is taken, as at the date of such payment or other
distribution), to that price determined by multiplying the Option Price in
effect immediately prior to such payment or other distribution by a fraction (a)
the numerator of which shall be the total number of shares of capital stock
outstanding immediately prior to such dividend or distribution, and (b) the
denominator of which shall be the total number of shares of capital stock
outstanding immediately after such dividend or distribution.  The provisions of
this subsection 1(c) shall not apply under any of the circumstances for which an
adjustment is provided in subsection 1(a) or 1(b).


(d)           Liquidating Dividends, Etc.  If the Company at any time while this
Option is outstanding and unexpired makes a distribution of its assets to the
holders of its capital stock as a dividend in liquidation or by way of return of
capital or other than as a dividend payable out of earnings or surplus legally
available for dividends under applicable law or any distribution to such holders
made in respect of the sale of all or substantially all of the Company's assets
(other than under the circumstances provided for in the foregoing subsections
(a) through (c)), the holder of this Option shall be entitled to receive upon
the exercise hereof, in addition to the shares of Common Stock receivable upon
such exercise, and without payment of any consideration other than the Option
Price, an amount in cash equal to the value of such distribution per share of
Common Stock multiplied by the number of shares of Common Stock which, on the
record date

 
 

--------------------------------------------------------------------------------

 

for such distribution, are issuable upon exercise of this Option (with no
further adjustment being made following any event which causes a subsequent
adjustment in the number of shares of Common Stock issuable upon the exercise
hereof), and an appropriate provision therefor should be made a part of any such
distribution.  The value of a distribution which is paid in other than cash
shall be determined in good faith by the Board of Directors.


2.            Notice of Adjustments.  Whenever any of the Option Price or the
number of shares of Common Stock purchasable under the terms of this Option at
that Option Price shall be adjusted pursuant to Section 1 hereof, the Company
shall promptly make a certificate signed by its President or a Vice President
and by its Treasurer or Assistant Treasurer or its Secretary or Assistant
Secretary, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated (including a description of the basis on which the Company's
Board of Directors made any determination hereunder), and the Option Price and
number of shares of Common Stock purchasable at that Option Price after giving
effect to such adjustment, and shall promptly cause copies of such certificate
to be mailed (by first class and postage prepaid ) to the registered holder of
this Option.

 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


(To be signed only upon exercise of Option)


TO:  Far East Energy Corporation


The undersigned, the owner of Option to purchase ___________ shares of common
stock, par value $0.001 per share, of Far East Energy Corporation, a Nevada
corporation (the "Company"), hereby irrevocably elects to exercise such Option
and herewith pays for the shares by giving the Company a personal check or wire
transfer in the amount of the Option Price as specified in the Option.  The
undersigned requests that the certificates for such shares be delivered to them
according to instructions indicated below.


DATED this ___ day of _____________ 20___.







 
By:
       



Instructions for delivery:



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------